DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeremy Raincrow on November 10, 2021 and internet communications (emails) on November 15, 2021.

The application has been amended as follows: 
Claim 1 has been replaced with the following:
A compound of formula (I),



    PNG
    media_image1.png
    143
    262
    media_image1.png
    Greyscale
(I),
wherein:
m is an integer of 0 or 1, when m is 0, R1 is absent;
p is an integer of 0 or 1, when p is 0, X is a bond;
q is an integer of 0 or 1, when q is 0, R2 is a bond;
X is CH3;
Y is C, N, O, S or 
    PNG
    media_image2.png
    103
    236
    media_image2.png
    Greyscale
, wherein when Y is C, an alkyne is optionally formed, when Y is N, an optionally substituted imine or an oxime is formed together with R2, and when Y is O, a carbonyl is formed;

    PNG
    media_image3.png
    342
    581
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    188
    545
    media_image4.png
    Greyscale

with the proviso when Y is N and an oxime is formed together with R2, then R2 is OH; or when Y is  
    PNG
    media_image2.png
    103
    236
    media_image2.png
    Greyscale
, R2 is H;

    PNG
    media_image5.png
    82
    560
    media_image5.png
    Greyscale


	Claims 7-12 have been replaced with the following claims and claims 13-22 have been added as noted below:

    PNG
    media_image6.png
    227
    237
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt or ester thereof. 
8.  (Currently amended)   An ophthalmological composition comprising a therapeutically effective amount of a compound of claim 1.  
9. (Currently amended)   The composition of claim 8 further comprising a cyclodextrin.
10. (Currently amended)   The composition of claim 9 wherein the cyclodextrin is selected from an alpha-cyclodextrin, a beta-cyclodextrin and a gamma-cyclodextrin.
11. (Currently amended)   A method of treating presbyopia or glaucoma comprising administering to a patient in need thereof a therapeutically effective amount of a compound of claim 1. 
12. (Currently amended)   A method of reducing hyperemia comprising administering to a patient in need thereof a therapeutically effective amount of a compound of claim 1.
13. (New)  An ophthalmological composition comprising a therapeutically effective amount of a compound of claim 6.  
14. (New)  The composition of claim 13 further comprising a cyclodextrin.
15. (New)  The composition of claim 14 wherein the cyclodextrin is selected from an alpha-cyclodextrin, a beta-cyclodextrin and a gamma-cyclodextrin.

17. (New)  A method of reducing hyperemia comprising administering to a patient in need thereof a therapeutically effective amount of a compound of claim 6.
18. (New)  An ophthalmological composition comprising a therapeutically effective amount of a compound of claim 7.
19. (New)  The composition of claim 18 further comprising a cyclodextrin.
20. (New)  The composition of claim 19 wherein the cyclodextrin is selected from an alpha-cyclodextrin, a beta-cyclodextrin and a gamma-cyclodextrin.
21. (New)  A method of treating presbyopia or glaucoma comprising administering to a patient in need thereof a therapeutically effective amount of a compound of claim 7.
22. (New)  A method of reducing hyperemia comprising administering to a patient in need thereof a therapeutically effective amount of a compound of claim 7.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-22 are allowed. The compounds of formulas (I and III) are novel because an STN chemical structure and classification search of the prior art did not reveal any other applicable references than previously cited in the prior office actions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624